66 N.Y.2d 903 (1985)
The People of the State of New York, Respondent,
v.
Robert Myrick, Appellant.
Court of Appeals of the State of New York.
Argued October 15, 1985.
Decided November 26, 1985.
Deborah M. Reyher and William E. Hellerstein for appellant.
Robert M. Morgenthau, District Attorney (Burton N. Lipshie and Mark Dwyer of counsel), for respondent.
Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE concur.
*904MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant's contention that a witness's testimony concerning the intruder's description should have been excluded from evidence because the People failed to supply him with statutory pretrial notice of their intention to offer identification testimony (CPL 710.30 [1]) is without merit on these facts because there was evidence the witness gave the description prior to any potentially suggestive showup. Such observation testimony is not within the ambit of CPL 710.30 (see, Memorandum of Assemblyman Weprin, 1976 NY Legis Ann, at 29; cf. People v Sanders, 66 N.Y.2d 906 [decided herewith]).
Order affirmed in a memorandum.